Citation Nr: 0416918	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  99-25 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous disorder, including schizophrenia.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from March 1954 to 
December 1956.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In that determination, the RO denied the 
veteran's application to reopen his claim of entitlement to 
service connection for a nervous disorder, including 
schizophrenia.  

In a statement dated in March 1989, the veteran asserted a 
claim for service connection for hypoglycemia.  That matter 
has not been adjudicated, and the veteran has not submitted a 
motion to withdraw the claim.  Therefore, the claim is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In August 1986, the Board denied the veteran's claim for 
service connection for a nervous disorder.  

2.  The evidence submitted since the August 1986 Board 
decision includes evidence which has not been previously 
submitted, which bears directly and substantially upon the 
specific matter of whether the veteran's nervous disorder, 
including schizophrenia, was incurred in service, and which 
by itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The Board decision of August 1986 denying the claim for a 
nervous disorder is final.  38 U.S.C.A. § 7104(b) (West 
2002).  

2.  New and material evidence has been received since the 
Board's August 1986 decision, and the claim for service 
connection for a nervous disorder, including schizophrenia, 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1105 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 1986, the Board denied the veteran's claim of 
entitlement to service connection for a nervous disorder.  In 
September 1987, the veteran filed an application to reopen 
the claim.  The RO denied the veteran's application and 
notified the veteran of its determination in March 1988.  In 
December 1988, the veteran filed a claim for compensation or 
pension for a nervous disorder.  The Board views this as a 
notice of disagreement with the RO's March 1988 denial of the 
veteran's claim, although the RO treated the document an 
application for to reopen the claim of entitlement to service 
connection for a nervous disorder.  See 38 C.F.R. § 20.201; 
Suttman v. Brown, 5 Vet. App. 127, 132 (1993) (holding Board 
must consider all documents and review all issues are 
reasonably raised from a liberal reading of such documents).  
Inasmuch as the veteran was not provided a statement of the 
case, that decision is not final.  Thus, the August 1986 
Board decision is the last final disallowance of the 
veteran's claim for service connection for a nervous 
disorder.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100.  VA 
must review all of the evidence submitted since the last 
final disallowance in order to determine whether the claims 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).   

The evidence before the Board at the time of the August 1986 
decision consisted of the veteran's service records.  Service 
medical records reflect that the veteran was seen and treated 
for psychological problems.  In October 1956 the veteran was 
restrained and hospitalized for displaying belligerent 
behavior toward military police.  He displayed negative 
attitudes, and it was noted that he was completely unable to 
adjust to military life.  On examination, there were no 
delusions, misinterpretations, or hallucinations.  The 
veteran was oriented, with good memory.  His insight, 
abstract thinking, and judgment were not impaired.  The 
veteran was ultimately diagnosed as having chronic, severe 
aggressive reaction, manifested by resentment, anger, and 
inability to accept authority, and aggressive behavior.  The 
examiner opined that the disorder had existed prior to 
service and that the stress was due to routine military duty 
overseas and that he had a disposition for such behavior due 
to an immature personality.  

Service personnel records reveal that the veteran had at 
least seven military violations requiring nonjudicial 
punishment, including absence without leave, drunk and 
disorderly conduct, insubordination, and speeding.  His 
records also showed that he had two summary courts-martial 
convictions.

Several of the veteran's commanding officer provided 
testimony regarding the veteran's behavior at a Proceeding of 
Board of Officers in October 1956 to determine the veteran's 
fitness to remain in service.  The commanding officers stated 
that they had tried on numerous occasions to counsel the 
veteran and gave his several opportunities to improve his 
behavior.  One of the commanding officers noted he offered 
the veteran an opportunity to try out for the boxing team and 
sent him to a facility in September 1956 for that purpose.  
The commanding officer indicated that he checked on the 
veteran on several occasions and found that veteran showed 
improvement.  Another officer indicated that the veteran was 
an excellent soldier from May to October, until the veteran 
had a disagreement with a sergeant.  The commanding officer 
indicated that he had counseled the veteran on numerous 
occasions about his aberrant behavior and promised the 
veteran that if he improved he would allow the veteran to be 
on the boxing team.  The veteran's platoon sergeant indicated 
that the veteran received two DRS, but stated that he had few 
problems with the veteran thereafter and counseled him on 
several occasions.  At the conclusion of the Board 
proceeding, the veteran was found to be unfit for further 
military service.  

The evidence at the time of the August 1986 Board decision 
also included private treatment records dated from 1965 to 
1985.  These records show treatment and hospitalization for a 
number of psychological disorders including schizophrenia.  
In August 1965, the veteran was diagnosed as having 
schizophrenia reaction, chronic undifferentiated type.  
Records dated in 1982 and 1985 show treatment for anxiety and 
a nervous disorder.  In a letter dated in 1985, E.T. Pearson, 
M.D. indicated that he had been treating the veteran since 
1965 for a nervous disorder.  

The Board denied the veteran's claim in August 1966 on the 
basis that the evidence did not establish a link between the 
veteran's nervous disorder and did not establish that the 
veteran developed schizophrenic reaction within one year 
after the veteran separated from service.  

For purposes of determining whether new and material evidence 
has been presented to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).

Under the regulations adopted pursuant to the VCAA, the 
definition of new and material evidence has been changed for 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620 (Aug 29, 2001).  In March 1999, a statement 
in support of claim was received from the veteran to reopen 
his claim for service connection for schizophrenia.  
Therefore, the claim is governed by the previous version of 
38 C.F.R. § 3.156(a). 

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

Evidence submitted since the August 1986 Board decision 
consists of private treatment records dated from 1965 to 
1982, a Social Security Administration (SSA) disability 
benefit decision, VA medical records dated from 1987 to 2004, 
statements of a friend of the veteran dated in August 2002 
and of his fiancée dated in May 2002, and articles of the 
National Library of Medicine, and statements of the veteran 
dated from 1989 to 2003.   

Of the evidence submitted since the August 1986 Board 
decision, the Board finds that veteran's statements and the 
National Library of Medicine Articles are new and material.  
In his statements, the veteran asserts for the first time 
that he was involved in boxing during service and that he 
incurred injuries as a result thereof.  The articles discuss 
how head trauma associated with boxing may cause the 
development of a number neuropsychiatic disorders, including 
psychotic syndrome such as schizophrenia.  The articles 
provide that persons who have had a traumatic brain injury 
(ies) are more likely to develop psychotic syndromes and that 
persons with schizophrenia have a higher frequency of prior 
traumatic brain injury than individuals with other 
psychiatric disorders.  The statements and articles are new 
in that they were not before the Board at the time of the 
prior Board decision.  They are material in that the veteran 
submitted this evidence to support his contention that he 
sustained an injury to his head his during service as a 
result of boxing.  In light of the fact that the veteran's 
service medical records indicate the veteran may have been 
involved in boxing, the Board finds that this evidence is so 
significant that it must be considered to the fairly decide 
the merits of the claim.  Therefore, the claim is reopened.  

Having reopened the claim for service connection for a 
nervous disorder, including schizophrenia, the Board finds 
that further development is warranted.  This portion of the 
appeal is Remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  

II.  Veterans Claims Assistance Act

The Board finds that the RO has substantially satisfied its 
duties of notice and assistance as required by the Veterans 
Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  If there is any 
deficiency of notice or assistance, it would not be 
prejudicial to the veteran, given the favorable nature of the 
Board's decision with regard to the issue whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for a nervous disorder, 
including schizophrenia.  



ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for a left ear hearing loss 
is reopened.  To this extent only, the appeal is granted.  


REMAND

Having reopened the veteran's claim for service connection 
for a nervous disorder, including schizophrenia, the Board 
notes that further development as noted below is warranted.  

The veteran claims that he developed schizophrenia as a 
result of boxing during service.  As service records reflect, 
the veteran was involved in boxing during service, and he was 
diagnosed has having chronic aggressive reaction during 
service.  In addition, the evidence includes articles of the 
National Library of Medicine which provide that head traumas 
associated with boxing may cause the development of a number 
neuropsychiatic disorders, including psychotic syndrome such 
as schizophrenia and that persons who have had a traumatic 
brain injury (ies) are more likely to develop psychotic 
syndromes and that persons with schizophrenia have a higher 
frequency of prior traumatic brain injury than individuals 
with other psychiatric disorders.  This is competent evidence 
as to issue of whether the veteran's nervous disorder may be 
related to service.  See 38 C.F.R. § 3.159(a)(1).  In that 
connection, the Board finds that a VA examination and opinion 
are warranted to determine whether the facts in this 
veteran's case are similar warrant a similar conclusion.   

In a statement dated in August 1999, the veteran filed a 
claim of clear and unmistakable error (CUE) in a December 
1982 rating action that denied service connection for anxiety 
reaction.  The RO denied the claim in May 2003, and the 
veteran disagreed with that rating action.  However, the RO 
sent the veteran a letter in January 2004 informing the 
veteran that the December 1982 rating action was subsumed by 
an August 1996 Board decision, and the RO did not have 
jurisdiction to consider the CUE claim.  

In a response dated in January 2004, the veteran indicated 
that he would file a motion for reconsideration of the August 
1986 Board decision.  At this point, there has been no action 
by the veteran in this regard, and the veteran has not filed 
a motion to withdraw his CUE claim.  In light of the fact 
that the veteran has filed a notice disagreement, the Board 
finds that the issue of CUE has been placed in appellate 
status.  In Manlicon v. West, 12 Vet. App. 238 (1999), the 
United States Court of Appeals for Veterans Claims held that 
in these circumstances where a notice of disagreement is 
filed, but a statement of the case has not been issued, the 
Board must remand the claim to the RO to direct that a 
statement of the case be issued.  See also Godfrey v. Brown, 
7 Vet. App. 398, 408-10 (1995); Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996).  

In statements in support claim, the veteran asserted that he 
was in the procession of obtaining medical statements from VA 
doctors (Shah and Sloan) to support his claim.  This evidence 
has not been submitted

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA.  
The RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003) are fully met with respect to the 
claim for service for a nervous disorder, 
including schizophrenia.    

2.  The veteran should be provided an 
opportunity to submit all medical 
evidence relevant to his claim, including 
statements from VA medical specialists as 
noted in the body of this remand.  

3.  The RO should provide the veteran a 
VA psychiatric examination to determine 
the nature and etiology of any nervous 
disorder, including schizophrenia, found 
to be present.  All necessary studies 
should be conducted.  A copy of the 
veteran's claims folder must be provided 
to the examiner prior to the examination.  
The examiner should indicate whether the 
claims file as been reviewed.  The 
examiner provide an opinion regarding the 
etiology of any nervous disorder, 
including schizophrenia, found to be 
present by addressing the following 
question: is it more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that a nervous 
disorder, including schizophrenia was 
caused by disease or injury during 
service.  A complete rationale should be 
provided for all opinions expressed, 
including a discussion of the National 
Library of Medicine articles.  

4.  Thereafter, the RO should review the claims 
file and ensure that all necessary notice and 
development has been undertaken.  If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  The RO should readjudicate the claim 
for service connection for a nervous 
disorder, including schizophrenia on a de 
novo basis.  

6.  If the claim remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  

7.  The RO should provide the veteran a 
Statement of the Case as to the issue of 
CUE in the December 1982 rating decision.  
In order for the veteran to obtain 
appellate review of this issue, he must 
follow the regulatory provisions 
governing the submission of a substantive 
appeal in order to perfect his appeal.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.200, 20.202, 20.302(b) (2003).  The 
case should only be returned to the Board 
following the issuance of the SOC if this 
issue is perfected by the filing of a 
timely substantive appeal.  See Smallwood 
v. Brown, 10 Vet. App. 93, 97 (1997).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



